Per Curiam:

A promissory note which has passed into judgment is merged in the judgment and has no life or vitality thereafter. (Price v. Bank, 62 Kan. 735, 64 Pac. 637, 84 Am. St. Rep. 419.) The assignment of such note to one who knew that it had passed into judgment, indorsed “assigned with recourse,” does not make the assignor a guarantor of the payment of the note. The words “with recourse” indorsed on the note, read into the assignment of the judgment, create no liability different from that of an assignor.
The judgment of the court below is affirmed.
All the Justices concurring.